DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 March 2020, 26 May 2021, and 30 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm).

Regarding claim 1, Tomita teaches a photon detection device comprising: a first light-reception part (APD1) configured to receive a gate signal and output a first signal (see figure 1, one of APD1 and APD2; and page 1827, col. 2, ¶2, short gate pulses of 2.5 V peak to peak and 750-ps duration were applied to the APDs after they were combined with dc bias by bias tees…APD 1 provided negative signal pulses at the output, whereas APD 2 provided positive pulses); a second light-reception part (APD2) configured to receive the gate signal and output a second signal (see figure 1, one of APD1 and APD2; and page 1827, col. 2, ¶2, short gate pulses of 2.5 V peak to peak and 750-ps duration were applied to the APDs after they were combined with dc bias by bias tees…APD 1 provided negative signal pulses at the output, whereas APD 2 provided positive pulses); and a determination part configured to determine whether a photon is received, based on the first signal received from the first light-reception part (APD1) and the second signal received from the second light-reception part (APD2) (see figure 1, hybrid junction HJ, two discriminators Disc., and Counters; and page 1827, col. 2, ¶2, The output signals from the APDs were subtracted by a 180± hybrid junction of 2–2000-MHz bandwidth (M ACOM H-9). The differential signal was amplified and discriminated by two discriminators (Perkin-Elmer 9307)… From the output signals we can determine which APD detects a photon), wherein a breakdown voltage of the first light-reception part (APD1) configured to receive the photon is lower than a breakdown voltage of the second light-reception part (APD2) (page 1827, col. 2, ¶2, the breakdown voltages are 52.5 and 52.4 V, respectively).

Regarding claim 2, Tomita teaches the photon detection device of claim 1, wherein the gate signal is maintained at a first voltage for an active time period and is maintained at a second voltage lower than the first voltage for a non-active time period other than the active time period (page 1827, col. 2, ¶2, Short gate pulses of 2.5 V peak to peak and 750-ps duration were applied to the APDs (note, during the active time of 750-ps, a voltage of 2.5 is maintained, and then after this first active time, the voltage drops, for a second active period of time)). 

Regarding claim 4, Tomita teaches the photon detection device of claim 1, wherein the determination part determines whether the photon is received, based on a signal generated by combining the second signal, a phase of which has been inverted, with the first signal (see figure 1, hybrid junction HJ, two discriminators Disc., and Counters; see figure 2, the lines for APD1 and APD2 are inverted from one another, and the output (thick line) is based off of that; and page 1827, col. 2, ¶2, The output signals from the APDs were subtracted by a 180± hybrid junction of 2–2000-MHz bandwidth (M ACOM H-9). The differential signal was amplified and discriminated by two discriminators (Perkin-Elmer 9307)… From the output signals we can determine which APD detects a photon).

Regarding claim 17, Tomita teaches a photon detection method comprising: receiving a first signal according to supply of a gate signal from a first light-reception part (APD1) which receives a photon and has a first breakdown voltage (see figure 1, on of APD1 and APD2; page 1827, col. 2, ¶2, short gate pulses of 2.5 V peak to peak and 750-ps duration were applied
to the APDs after they were combined with dc bias by bias tees…APD 1 provided negative signal pulses at the output, whereas APD 2 provided positive; and page 1827, col. 2, ¶2, the breakdown voltages are 52.5 and 52.4 V, respectively); receiving a second signal according to supply of the gate signal from a second light-reception part (APD2) which has a second breakdown voltage higher than the first breakdown voltage (see figure 1, on of APD1 and APD2; page 1827, col. 2, ¶2, short gate pulses of 2.5 V peak to peak and 750-ps duration were applied
to the APDs after they were combined with dc bias by bias tees…APD 1 provided negative signal pulses at the output, whereas APD 2 provided positive; and page 1827, col. 2, ¶2, the breakdown voltages are 52.5 and 52.4 V, respectively); and determining whether a photon is received, based on the first signal and the second signal (see figure 1, hybrid junction HJ, two discriminators Disc., and Counters; and page 1827, col. 2, ¶2, The output signals from the APDs were subtracted by a 180± hybrid junction of 2–2000-MHz bandwidth (M ACOM H-9). The differential signal was amplified and discriminated by two discriminators (Perkin-Elmer 9307)… From the output signals we can determine which APD detects a photon).

Regarding claim 18, Tomita teaches the photon detection method of 17, wherein the gate signal is maintained at a first voltage for an active time period and is maintained at a second voltage lower than the first voltage for a non-active time period other than the active time period (page 1827, col. 2, ¶2, Short gate pulses of 2.5 V peak to peak and 750-ps duration were applied to the APDs (note, during the active time of 750-ps, a voltage of 2.5 is maintained, and then after this first active time, the voltage drops, for a second active period of time)).

Regarding claim 20, Tomita teaches the photon detection method of 17, wherein the determining comprises: determining whether the photon is received based on a signal generated by combining the second signal, a phase of which has been inverted, with the first signal (see figure 1, hybrid junction HJ, two discriminators Disc., and Counters; see figure 2, the lines for APD1 and APD2 are inverted from one another, and the output (thick line) is based off of that; and page 1827, col. 2, ¶2, The output signals from the APDs were subtracted by a 180± hybrid junction of 2–2000-MHz bandwidth (M ACOM H-9). The differential signal was amplified and discriminated by two discriminators (Perkin-Elmer 9307)… From the output signals we
can determine which APD detects a photon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm) in view of Furumiya (USPGPub 20200386901 A1).

Regarding claim 3, Tomita teaches two light reception parts (APD1/APD2) having different breakdown voltages (page 1827, col. 2, ¶2, the breakdown voltages are 52.5 and 52.4 V, respectively). However, Tomita fails to explicitly teach wherein the first voltage is higher than the breakdown voltage of the first light-reception part and lower than the breakdown voltage of the second light-reception part, or is higher than the breakdown voltage of the first light-reception part and the breakdown voltage of the second light-reception part.
	However, Furumiya teaches wherein the first voltage is higher than the breakdown voltage of the first light-reception part and lower than the breakdown voltage of the second light-reception part, or is higher than the breakdown voltage of the first light-reception part and the breakdown voltage of the second light-reception part (¶3, a photodetector including an array (SiPM: Silicon Photomultipliers) of a plurality of avalanche photodiodes (photoelectric conversion elements) that operate in a Geiger mode in which a voltage equal to or higher than a breakdown voltage is applied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomita to incorporate the teachings of Furumiya to further include APD’s operating in Geiger mode because they are better to use for detecting single-photon events and low signals.

Regarding claim 5, Tomita teaches a first and second light-reception part (see figure 1, APD1 and APD2) that receive photons from a light source (page 1827, col. 1, ¶1, One of the key devices for optical implementation of quantum information technology is a photon detector to determine the quantum states or to discriminate quantum-bits (qubits)). However, Tomita fails to explicitly teach wherein the first signal comprises a signal originating from the photon reception and a signal originating from the first light-reception part, and the second signal comprises a signal originating from the second light-reception part.
	However, Furumiya teaches wherein the first signal comprises a signal originating from a photon reception and a signal originating from the first light-reception part, and the second signal comprises a signal originating from the second light-reception part (¶39, two signal lines (a trigger signal line L1 and an anode signal line L2) extend from each of the photodetectors 100. The trigger signal line L1, which is a first signal line, transmits a trigger signal SigTrig output from each of the photodetectors 100 to the multi-channel OR gate E1, these are photodetectors for detecting photons).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomita to incorporate the teachings of Furumiya to further include a signal corresponding to each photodiode in order to determine where the signal was received. 

Regarding claim 19, Tomita teaches two light reception parts (APD1/APD2) having different breakdown voltages (page 1827, col. 2, ¶2, the breakdown voltages are 52.5 and 52.4 V, respectively). However, Tomita fails to explicitly teach wherein the first voltage is higher than a breakdown voltage of the first light-reception part and lower than a breakdown voltage of the second light-reception part, or is higher than the breakdown voltage of the first light-reception part and the breakdown voltage of the second light-reception part.
	However, Furumiya teaches wherein the first voltage is higher than a breakdown voltage of the first light-reception part and lower than a breakdown voltage of the second light-reception part, or is higher than the breakdown voltage of the first light-reception part and the breakdown voltage of the second light-reception part (¶3, a photodetector including an array (SiPM: Silicon Photomultipliers) of a plurality of avalanche photodiodes (photoelectric conversion elements) that operate in a Geiger mode in which a voltage equal to or higher than a breakdown voltage is applied).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomita to incorporate the teachings of Furumiya to further include APD’s operating in Geiger mode because they are better to use for detecting single-photon events and low signals.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm) in view of Furumiya (USPGPub 20200386901 A1) as applied to claim 5 above, and further in view of Cho et al. (USPGPub 20120085891 A1) and Sasaki et al. (USPGPub 20160079464 A1).

Regarding claim 6, Tomita as modified by Furumiya teaches a first and second light-reception part (Tomita, APD1 and APD2) that each send out a signal (Furumiya, ¶39). However, the combination fails to explicitly teach wherein the signal originating from the first light-reception part is a first capacitive response signal originating from capacitance of the first light-reception part, and the signal originating from the second light-reception part is a second capacitive response signal originating from capacitance of the second light-reception part, and the first capacitive response signal is substantially identical to the second capacitive response signal.
	However, Cho teaches wherein the signal originating from the first light-reception part is a first capacitive response signal originating from capacitance of the first light-reception part, and the signal originating from the second light-reception part is a second capacitive response signal originating from capacitance of the second light-reception part (¶37, When a gate signal is applied for operating an avalanche photo diode in a gated Geiger mode, a unique capacitive response of the avalanche photo diode is generated. Therefore, when a photon is inputted to the avalanche photo diode and thus an avalanche arises, an output of the avalanche photo diode becomes a signal that is generated by mixing the capacitive response and an avalanche signal). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomita and Furumiya to incorporate the teachings of Cho to further include a capacitive response signal because [s]ince typical photon detectors include an avalanche photo diode, it is required to consider a capacitive response in detecting a photon (Cho, ¶39). However, the combination of Tomita, Furumiya, and Cho fails to explicitly teach wherein the first capacitive response signal is substantially identical to the second capacitive response signal. 
	However, Sasaki teaches wherein the first capacitive response signal is substantially identical to the second capacitive response signal (¶65, the thickness of the depletion layers in the first light detection areas 140 is typically 2 to 3 μm (note that since the depletion areas are virtually the same size, the capacitive signal will be virtually the same)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomita, Furumiya, and Cho to incorporate the teachings of Sasaki to further include substantially identical depletion regions (size of depletion layer and capacitive signal are proportional) for each APD for ease of manufacture. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm) in view of Ben-Michael (USPGPub 20080220598 A1).

Regarding claim 7, Tomita teaches a first and second light-reception part (see figure 1, APD1 and APD2). However, Tomita fails to explicitly teach wherein a multiplication layer included in the first light-reception part and a multiplication layer included in the second light-reception part have different thicknesses.
	However, Ben-Michael teaches wherein a multiplication layer included in the first light-reception part and a multiplication layer included in the second light-reception part have different thicknesses (see figure 6, multiplication layer thickness is proportional to breakdown voltage, therefore, since the two APDs have different breakdown voltages, they will also have different thicknesses). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomita to incorporate the teachings of Ben-Michael to further include different multiplication layer thicknesses because said thicknesses are proportional to breakdown voltage. 

Regarding claim 8, Tomita as modified by Ben-Michael teaches the photon detection device of claim 7, wherein, when the thickness of the multiplication layers is in proportion to a magnitude of the breakdown voltage, the multiplication layer included in the second light-reception part (Tomita, APD2) is thicker than the multiplication layer included in the first light-reception part (Tomita, APD1) (Ben-Michael, see figure 6, multiplication layer thickness is proportional to breakdown voltage, therefore, since the two APDs have different breakdown voltages, they will also have different thicknesses).

Regarding claim 9, Tomita as modified by Ben-Michael teaches the photon detection device of claim 7, wherein the multiplication layer included in the first light-reception part (Tomita, APD1) and the multiplication layer included in the second light-reception part (Tomita, APD2) have different diameters (Ben-Michael, ¶68, In some embodiments, the first physical feature is one or more of the previously mentioned diffusion windows. In such embodiments, the diffusion window serves to control dopant diffusion depth, as well as performing its normal function of providing access through the diffusion mask. The "first attribute" of the diffusion window, which is a function of the desired diffusion depth, is the size (e.g., diameter, open area, etc.) of the diffusion window; and see figure 7B, diffusion windows 754 and 758 have different diameters).

Regarding claim 10, Tomita as modified by Ben-Michael teaches the photon detection device of claim 9, wherein the multiplication layer included in the second light-reception part (Tomita APD1) has a larger diameter than the multiplication layer included in the first light-reception part (Tomita APD2) (Ben-Michael, ¶68, In some embodiments, the first physical feature is one or more of the previously mentioned diffusion windows. In such embodiments, the diffusion window serves to control dopant diffusion depth, as well as performing its normal function of providing access through the diffusion mask. The "first attribute" of the diffusion window, which is a function of the desired diffusion depth, is the size (e.g., diameter, open area, etc.) of the diffusion window; and see figure 7B, diffusion windows 754 and 758 have different diameters).

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm) in view of Sasaki et al. (USPGPub 20160079464 A1).

Regarding claim 11, Tomita teaches a first and second light-reception part (see figure 1, APD1 and APD2). However, Tomita fails to explicitly teach a substrate on which the first light-reception part and the second light-reception part are formed.
	However, Sasaki teaches a substrate on which the first light-reception part and the second light-reception part are formed (see figure 1, light detection areas 140, layers 14C/14B disposed on light detection layer 12A/14A (i.e. substrate)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tomita to incorporate the teachings of Sasaki to further include a substrate in order to provide stability and hardiness to the device. 

Regarding claim 12, Tomita as modified by Sasaki teaches the photon detection device of claim 11, wherein the first light-reception part (Tomita APD1) and the second light-reception part (Tomita APD2) are positioned on a first surface of the substrate (Sasaki 14C) (Sasaki, see figure 1, light detection areas 140, layers 14C/14B disposed on light detection layer 12A/14A (i.e. substrate)).

Regarding claim 16, Tomita as modified by Sasaki teaches the photon detection device of claim 12, wherein: the first surface of the substrate (Sasaki 12A/14A) comprises a first area and a second area separated by an element separation groove (Sasaki 29) between the first light-reception part (Tomita APD1) and the second light-reception part (Tomita APD2) (Sasaki, see figure 1, light detection areas 140 located in separate areas divided by element isolation regions 29); and the first light-reception part (Tomita APD1) is positioned in the first area and the second light-reception part (Tomita APD2) is positioned in the second area (Sasaki, see figure 1, light detection areas 140 located in separate areas).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (Balanced, gate-mode photon detector for quantum-bit discrimination at 1550 nm) in view of Sasaki et al. (USPGPub 20160079464 A1) as applied to claim 12 above, and further in view of McIntosh et al. (USPGPub 20110169117 A1).

Regarding claim 13, Tomita as modified by Sasaki teaches a substrate (Sasaki, see figure 1, substrate 12A/14A). However, the combination fails to explicitly teach a blocking film positioned on a second surface of the substrate facing the first surface of the substrate.
	However, McIntosh teaches a blocking film (60) positioned on a second surface of the substrate (12) facing the first surface of the substrate (12) (see figures 3 and 5, photodiodes 14, 16, and 18 located on a first surface substrate 12 and layer 60 (i.e. light blocking layer) on the second surface of substrate 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tomita and Sasaki to incorporate the teachings of McIntosh to further include a light blocking layer because [t]he blanket-coating surface regions 64 of the layer 60 at least partially suppress internal reflection of secondary radiation that is emitted due to recombination or relaxation of charges in each photodiode structure during an avalanche event, while the apertures 62 are provided with appropriate geometry and spacing to allow efficient transmission of primary photons within the input beam path through the microlens array to photodiodes in the APD array (McIntosh, ¶41). 

Regarding claim 14, Tomita as modified by Sasaki and McIntosh teaches the photon detection device of claim 13, wherein the blocking film (McIntosh 60) comprises a transmission hole (McIntosh 62) positioned to correspond to the first light-reception part (McIntosh, see figure 5, layer 60 having apertures 62).

Regarding claim 15, Tomita as modified by Sasaki and McIntosh teaches the photon detection device of claim 14, further comprising an anti-reflection film (McIntosh 53) positioned in the transmission hole (McIntosh, 62) (McIntosh, see figure 6, anti-reflective coating 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                       

/JENNIFER D BENNETT/Examiner, Art Unit 2878